                    Case 20-11602-BLS               Doc 25        Filed 06/22/20          Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

    In re:                                                      Chapter 11

    FACTOM, INC.,1                                              Case No. 20-11602 (BLS)

                              Debtor.


                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                  FOR STATUS CONFERENCE ON JUNE 24, 2020 AT 3:00 P.M. (ET)
                       BEFORE THE HONORABLE BRENDAN L. SHANNON



         Please note that parties wishing to appear must appear through both Courtcall and
          Zoom. To appear via video conference via Zoom parties should use the following
                                              instructions:

                            Topic: Factom Inc. - Case No. 20-11602 (BLS)
                     Time: Jun 24, 2020 03:00 PM Eastern Time (US and Canada)

                                          Join ZoomGov Meeting
                              https://debuscourts.zoomgov.com/j/1602741140

                                             Meeting ID: 160 274 1140
                                                Password: 385573

    To appear telephonically via Courtcall, Parties must make prior arrangements Courtcall
                                  by telephone (866) 582-6878.



    I.       MATTERS GOING FORWARD AS A STATUS CONFERENCE:

             1.     Motion to Authorize Payment of Premium Financing Obligations [D.I. 7; filed 06]

                    Objection/Response Deadline:                    July 3, 2020, extended for the Office of the
                                                                    United States Trustee and Subchapter V
                                                                    Trustee to July 8, 2020.

                    Objections/Responses Received:                  None to date.


1         The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750. The last 4 digits of its
taxpayer identification number are 6915.
     Case 20-11602-BLS        Doc 25     Filed 06/22/20     Page 2 of 3




     Related Documents:

     A.     Chapter 11 Small Business Subchapter V Petition [D.I. 1; filed 06/18/20].

     B.     Chapter 11 Small Business Subchapter V Plan [D.I. 3; filed 06/19/20].

     C.     Statement of Financial Affairs [D.I. 4; filed 06/19/20].

     D.     Schedules/Statements: Schedules A-B, D, E-F, G, H, and Declaration
            Concerning Schedules [D.I. 5; filed 06/19/20].

     E.     Notice of Filing of Amended and Restated Simple Agreement for Future
            Equity [D.I. 6; filed 06/19/20].

     Status: This matter is going forward as a status conference.

2.   Motion for Order Establishing Confirmation Hearing, Setting Related Deadlines,
     and Approving Form of Ballot and Notice [D.I. 10].

     Objection/Response Deadline:          July 3, 2020, extended for the Office of the
                                           United States Trustee and Subchapter V
                                           Trustee to July 8, 2020.

     Objections/Responses Received:        None to date.

     Related Documents:

     A.     Chapter 11 Small Business Subchapter V Plan [D.I. 3; filed 06/19/20].

     B.     Motion to Establish Deadline to File Proofs of Claim [D.I. 8];

     C.     Motion to Reject Lease or Executory Contract [D.I. 9];

     D.     Motion to Establish Deadline to File Proofs of Claim [D.I. 8];

     E.     Motion to Reject Lease or Executory Contract [D.I. 9];

     F.     Motion to Employ Amini LLC as Counsel to the Debtor [D.I. 11]; and

     G.     Motion to Employ Klein LLC as Delaware Counsel to the Debtor [D.I. 12].

     Status: This matter is going forward as a status conference.
             Case 20-11602-BLS   Doc 25   Filed 06/22/20    Page 3 of 3



Dated: June 22, 2020
       Wilmington, Delaware
                                           /s/ Julia Klein
                                           Julia Klein (DE 5198)
                                           KLEIN LLC
                                           919 North Market Street, Suite 600
                                           Wilmington, Delaware 19801
                                           (302) 438-0456
                                           klein@kleinllc.com

                                           - and –

                                           Jeffrey Chubak (pro hac vice)
                                           AMINI LLC
                                           131 West 35th Street, 12th Floor
                                           New York, New York 10001
                                           (212) 490-4700
                                           jchubak@aminillc.com

                                           Proposed Attorneys for the Debtor
